 1
                             UNITED STATES DISTRICT COURT
 2
                          NORTHERN DISTRICT OF CALIFORNIA
 3

 4
     PAUL REIFFER,                                )   Case No.: 4:19-cv-02165-HSG
 5                                                )
                    Plaintiff,                    )   [PROPOSED] ORDER GRANTING
 6                                                )   PLAINTIFF’S MOTION TO APPEAR
            vs.                                   )   TELEPHONICALLY AT THE
 7                                                )   INITIAL CASE MANAGEMENT
     SAN FRANCISCO LIMO, INC.,                    )   CONFERENCE
 8                                                )
                    Defendant.                    )   Judge: Hon. Haywood S. Gilliam, Jr.
 9                                                )   Date: September 17, 2019
                                                  )   Time: 2:00 p.m.
10                                                )   Courtroom: Courtroom 5, 2nd Floor
                                                  )
11
            Before the Court is Plaintiff’s Motion to Appear Telephonically at the Initial Case
12
     Management Conference. The Court, having considered the Motion and having found
13
     good cause, therefore hereby ORDERS that the motion is GRANTED, and counsel for
14
     Plaintiff may appear telephonically at the initial case management conference .
15
     Counsel
     IT IS SOshall contact CourtCall at (866) 582-6878 to make arrangements for the
               ORDERED.
16   telephonic appearance.

17           IT IS SO ORDERED.
     DATED: _______________
                9/16/2019
18                                        HONORABLE HAYWOOD S. GILLIAM, JR
                                          UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24
